The defendants were indicted for "breaking and entering a store house and stealing and carrying away certain personal property, to wit, two electric drills of the value of $120.00, and receiving the same," etc. At the trial a witness for the State, named Flinchum, testified that on the night of 15 October he closed his shop and at that time certain electric drills were in the tool box under the work bench. When he went back to the shop on the next morning, 16 October, the two Black and Decker one-half inch electric drills were missing, together with some bits. The witness said: "I went back and opened the shop the morning of the 16th at seven o'clock, and they had been taken then. Entrance had been made through the back window. . . . I left a quarter inch bit in the drill." There was further evidence that the drills were thereafter identified in the office of the sheriff of Forsyth County.
The sheriff of Forsyth County testified that on the morning of 16 October he investigated an automobile accident where a car had turned over the night before about seven or eight miles north of Winston-Salem. *Page 857 
He said: The wrecked car was a Chrysler sedan. The car was completely demolished, just the top and body was all crushed in. I arrived at the scene of the wreck on the morning of 16 October. . . . I saw Walter Rickman there that morning and heard him say that he and Chick Stewart were in the car at the time it was wrecked. The car turned over on the south side of the highway and on the south side of the highway there had been a last year's wheat field, and it had grown up in stubble and crab grass, and going out from the car into the field there were some men's tracks, and out something like as far as from here to the corner of the court room there were two electric drills lying there in the grass. Under the car where it had turned over I found an electric bit that fitted one of these drills lying there in the grass. It was right under where the car had turned over. The tracks went right out to the drills. . . . It looked to be where one person went out to the drills and probably came back to the car. I could not say there was more than one track. I carried the drills to the sheriff's office in Winston-Salem. . . . They were finally turned over to Mr. Inman. . . . I did not have any conversation with Chick Stewart until afterwards about the wreck. I went to his home and found he was in the hospital and went to the hospital but did not see him then. He was a patient in the City Hospital. The car belonged to Chick Stewart's father. . . . The drills were found on the same side of the road the car was on and a little further down the road toward Winston-Salem than the car was, I will say probably thirty or forty feet. . . . The tracks in the field looked fresh."
The defendant offered testimony tending to show that the defendant, Chick Stewart, went to his father around eleven o'clock on the night of 15 October, and asked for permission to use the car for the purpose of going to a dance, and that permission was given. There was evidence offered by defendants tending to show that they were seen by various parties together at a pool room until about eleven o'clock. A witness for the defendants testified that Rickman came to his house next morning and asked where the garage man lived, and that at that time "he was cut up pretty badly, and I carried him to Clyde's house and then went with him out to the wreck and found the car in between the wire and telephone post, leaning against the wire. . . . We pulled the car in, and I carried Mr. Rickman on up town. I did not see Stewart at that time, but went to the hospital to see him that morning. Rickman came to my house about four o'clock next morning and said he had been in a wreck."
A witness, named Stultz, testified that at about twelve o'clock on the night of 15 October, he heard that there was a wreck on the road. *Page 858 
The witness said: "It was just thirty-five steps from my residence to the wreck. When I got there Chick Stewart was hollering for an ambulance or a doctor. . . . There was no one in the car, and in a few minutes, five or ten minutes, Rickman came down the road from toward Rural Hall and said he was looking for a damn house. I told him there was a house down there but it wasn't no damn house, I didn't think. I took hold of him and led him to the porch and the women folks washed the blood off of him and Chick Stewart. Chick was as bloody as a hog. . . . I found the drills down the field between my house and Burgess's house, in a ditch, sixty steps straight down from the highway and ninety-four steps from where the wreck occurred."
There was a verdict of guilty of housebreaking and larceny, and it was adjudged that the defendants be confined in the State's prison at hard labor for a term of not less than three years, nor more than five years, from which judgment the defendants appealed.
Certain exceptions are assigned to the charge of the trial judge. A careful examination of these exceptions discloses that none of them warrants a new trial. In all essential aspects the case involves issues of fact and such issues have been determined by the verdict of the jury.
No error.